Citation Nr: 0204832	
Decision Date: 05/21/02    Archive Date: 05/24/02

DOCKET NO.  96-20 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for disability claimed as due to back 
surgery and treatment performed at a VA medical facility.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel

INTRODUCTION

The veteran served on active duty from March 1952 to January 
1956.

The veteran was originally denied entitlement to compensation 
pursuant to the predecessor statute to 38 U.S.C. § 1151, 
38 U.S.C. § 351, by a rating action issued by the Department 
of Veterans Affairs (VA) Regional Office in Phoenix, Arizona,  
(the RO) in May 1989.  At that time, the veteran's claim was 
denied because the veteran had failed to demonstrate that any 
disability had resulted from carelessness, accident, 
negligence, lack of proper skill or error in judgment or 
other incidents which indicated fault on the part of VA.  The 
veteran did not timely appeal that decision.

On May 18, 1995, the veteran's representative sought to 
reopen the veteran's claim in light of liberalizing revisions 
to the statute, 38 U.S.C.A. § 1151, which will be discussed 
below.  In February 1996, the RO issued a decision which 
denied the veteran's claim, stating that the evidence had not 
established that the veteran suffered from additional 
disability the result of VA treatment.  The veteran duly 
appealed that decision.  In August 1996, the veteran 
testified at a personal hearing held at the RO; in January 
1997, the hearing officer issued a decision which confirmed 
the denial of the benefit sought.  

This case was remanded by the Board of Veterans Appeals (the 
Board) in October 1997 and May 2000 for additional 
evidentiary development.  The case is once again before the 
Board for appellate review.


FINDING OF FACT

There is no competent medical evidence showing that the 
veteran incurred additional disability due to treatment 
performed by VA.

CONCLUSION OF LAW

The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for complaints of right leg paralysis have 
not been met.  38 U.S.C.A. § 1151 (West 1991; 38 C.F.R. 
§ 3.358 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking compensation for complaints of right 
leg weakness and paralysis under the provisions of 38 U.S.C. 
§ 1151.  In essence, he contends that at the time of his 
November 1986 back surgery at a VA facility a nerve was cut 
in the back which had resulted in the development of right 
leg paralysis.  Alternatively, he contends that fibrotic 
tissue resulting from that surgery worsened his pre-existing 
back condition.  He also appears to contend that VA back 
surgery in February 1988 may have led to additional 
disability. 

In the interest of clarity, the Board will briefly review the 
factual background of this case, the relevant law, 
regulations and Court decisions; and then analyze the claim 
and render a decision.

Factual background

The medical evidence of record indicates that the veteran was 
hospitalized at a VA facility between May and June 1986 with 
complaints of acute low back pain with radiation into the 
right lower extremity.  He also complained of right leg 
weakness.  He had paravertebral spasms and straight leg 
raises which were positive on the right at 20 degrees and on 
the left at 45 degrees.  It was said that he had considerable 
weakness in the L4-5 distribution, although this was not 
further described.  He was treated conservatively, without 
response.  He was then given epidural injections times two, 
with resolution of the weakness and sensory loss.

The veteran was hospitalized at a VA facility between 
November and December 1986.  He reported a long history of 
back pain over the past 5 to 6 years, with intermittent lower 
extremity subjective weakness.  A CT scan had shown 
degenerative joint disease (DJD) with mild disc bulge at L3-
4; there was no evidence of a herniated nucleus pulposus 
(HNP).  He presented to the surgery clinic with complaints of 
progressively worsening low back pain which radiated to the 
bilateral hips and down the anterior right thigh and the 
posterior left thigh to the knees.  His pain was worse with 
ambulation and standing, and somewhat better when lying on 
his right side with a pillow between his knees.  An EMG 
conducted on November 4 was consistent with possible early 
right L5 radiculopathy.  A November 10 myelogram showed 
lumbar stenosis below L3 with L3-4 greater than L4-5, a 
prominent central disc bulge at L3-4 and a mild disc bulge at 
L4-5.  

The physical examination showed that the veteran had 2+ 
tenderness of the lumbosacral spine and his gait was limited 
secondary to pain.  The motor examination revealed normal 
tone with no atrophy and no fasciculations.  Strength was 5/5 
throughout without pronator drift.  Testing of the lower 
extremity resulted in increased low back pain.  The sensory 
examination showed hypesthesia and painful dysthesia over the 
anterior and posterior aspects of the right thigh, as well as 
the medial aspect of the right calf.  There was 50 percent 
decrease in pinprick sensation over the anterior aspect of 
the right calf and 25 percent decrease in pinprick sensation 
over the dorsal aspect of the right foot.  There was also an 
area of hypesthesia and dysthesia on the plantar aspect of 
the right foot.  He had decreased sensation to temperature 
and vibration below the inguinal ligament on the right.  
Position sense was intact bilaterally and the patella and 
ankle jerks were 2+ bilaterally.  His back displayed positive 
paraspinal spasms bilaterally with loss of normal lordosis.

On November 26, 1986, the veteran was taken to the operating 
room, where he underwent a laminectomy at the L3-5 levels; no 
diskectomy was done.  The operative report indicated that 
there were no complications during or after the surgery.  By 
the seventh post-operative day, he had complete restoration 
of motor and sensory function in both lower extremities.  


The veteran was readmitted to a VA facility and was 
hospitalized between December 28, 1986 and January 10, 1987 
due to complaints of acute low back pain with radiation to 
the buttocks and the right lower extremity.  A January 8 MRI 
showed a central disc herniation at L3-4; an EMG conducted on 
January 14 suggested L5-S1 radiculopathy and possible L3-4 
radiculopathy.  A January 16 myelogram showed a possible 
right L3 nerve root compression.  A CT scan suggested a HNP 
at L3-4, but a subsequent reading did not show a significant 
operable condition.  During this hospital stay, the veteran 
informed the staff that he could not ambulate, although he 
was seen walking the corridors at night.  It was also noted 
that when he believed that he was not being observed he would 
rest comfortably, without signs of symptoms; however, when 
staff entered the room he was tearful and complaining about 
his pain.  He was given an obturator nerve block, which he 
stated resolved most of his complaints, even though the 
obturator nerve could not wholly account for his complaints 
of pain and despite the fact that the CT scan had not 
demonstrated any obturator nerve compression.  After the 
administration of epidural nerve blocks, it was determined 
that he had reflex sympathetic dystrophy.  He was to have 
epidural blocks on a weekly basis.

Between January and March 1988, the veteran was admitted to a 
VA facility complaining of increased low back pain, right 
lower extremity weakness and decreased sensation.  He was in 
no acute distress at the time of the physical examination.  
His motor testing was intact.  He had decreased sensation to 
pinprick in the left lower extremity.  A CT scan suggested a 
HNP at the L3-4 level; however, surgical intervention 
identified the problem as scar tissue.  He underwent laser 
excision of this tissue.  

The veteran was re-hospitalized at a VA facility between 
November and December 1988.  He complained of increasing low 
back pain associated with increased right hip pain radiating 
to the anterior and posterior thigh.  He stated that the pain 
was sharp and intermittent and was affecting his ability to 
walk.  At the time of admission, he displayed moderate 
tenderness in the right paraspinal region.  The neurological 
examination found no pain on straight leg raising, no 
evidence of foot drop and no decrease in strength; however, 
he was unable to hold against gravity and pressure secondary 
to pain.  Deep tendon reflexes and the sensory examination 
were intact bilaterally.  A CT myelogram showed bulging discs 
at the L3-4 level; however, surgery was not recommended.  The 
veteran's medical chart was reviewed and it was not thought 
that his condition had worsened dramatically.  Spinal block 
seemed to help with his complaints of pain.  It was commented 
that when he was not being examined, he exhibited no new 
neurological dysfunctions of the right leg, back or left leg.

A VA examination of the veteran was completed in June 1989.  
He claimed to have excruciating back pain, which the examiner 
noted appeared to be exaggerated, as there was voluntary 
rigidity of the back.  He had muscle spasms but this seemed 
to be more of a voluntary nature.  He displayed severe 
tenderness and decrease in touch sensation over the right 
lower extremity.  Deep tendon reflexes were 2+ and equal 
bilaterally.  He had decreased muscle strength.

A March 25, 1990 VA outpatient treatment noted that the 
veteran would jump when his skin was slightly brushed.  He 
moaned spontaneously when lying in the right lateral 
decubitus position.  He was tender with spasm bilaterally at 
the L1-L5 levels.  He refused to cooperate with the motor 
examination due to complaints of pain.  

The veteran was re-hospitalized at a VA facility in May 1990, 
at which time he gave a history of having a nerve severed 
during a 1986 VA hospitalization.  He complained of a three 
to four month history of weakness of the quadriceps with pain 
radiating from the low back to the right anterior thigh.  He 
complained of difficulty urinating and increased pain with 
coughing.  The examination noted atrophy of the right 
quadriceps.  

A June 1990 VA hospital report again contained the veteran's 
statement that he had had a nerve severed during 1986 surgery 
at a VA hospital.  The neurological examination noted atrophy 
of the right quadriceps, although strength was intact.  He 
had no right knee jerk.  He underwent a foraminotomy and a 
diskectomy.  Post-operatively, he had some spasm of the right 
leg.  By discharge, he was ambulatory, although his 
neurological evaluation was unchanged.

The veteran was afforded a VA examination in October 1990.  
This was not a special neurological examination and it was 
noted that the claims folder had not been available for 
review.  The veteran stated that he had had his first back 
surgery in 1986; when he awoke from the anesthesia, he said 
that his right leg was "paralyzed," and the doctor 
reportedly informed him that they had severed a nerve.  He 
said that the paralysis diminished and then disappeared about 
one month after the surgery; it then became persistent in the 
left leg.  An x-ray showed laminectomies at the L3, L4, and 
L5 levels; the disc spaces at L3-4 and L4-5 were abnormally 
narrow.  There had been no change since 1988.  The diagnoses 
were residuals of laminectomy, times three; and discogenic 
disease.  

VA outpatient treatment records developed between 1993 and 
1994 showed the veteran's continuing complaints of low back 
pain, with radiation into the lower extremities.  On January 
28, 1994, he was diagnosed with spondylolisthesis of the 
lumbar spine.  

The veteran was examined by VA in June 1995.  He stated that 
he was only able to walk about 100 feet and had to hold onto 
furniture to transfer out of his wheelchair.  He had marked 
weakness of the right leg and he had hypesthesia to light 
touch and pinprick over the lateral and medial aspects of the 
right lower extremity.  His back displayed well-healed 
surgical scars; there were paraspinal muscle spasms and right 
sciatic notch tenderness.  He was diagnosed with failed back 
syndrome with right leg radiculopathy, weakness, atrophy and 
sensory deficit.

In August 1996, the veteran testified at a personal hearing 
at the RO.  He stated that he still had some paralysis of the 
right lower extremity, which he attributed to the 1986 back 
surgery.  He stated that after his release from the hospital, 
he was at home and had gotten up to get coffee when his right 
side became paralyzed and he fell.  He was taken to the 
emergency room, where he was met by an intern, whose name he 
could not recall, who reportedly said "well, I guess I must 
have severed a nerve on you."  He was then referred to a 
neurologist who administered nerve blocks; a second surgery 
was done to remove scar tissue.  A third surgery was done 
because he had been told that not all the bulging discs had 
been removed.  A fourth surgery fused his spine; he reported 
that he now had less pain.  However, he noted that he had no 
feeling inside the leg from the knee down to the foot.  He 
indicated that he could walk about 75 feet; after that, the 
paralysis would set in and he would fall.    

In October 1997, the Board remanded this case in essence so 
that a medical opinion could be obtained which addressed the 
matter of whether there was additional disability due to the 
November 1986 VA surgery.

The veteran was examined by a VA physician in January 1998.  
The veteran's medical history was reviewed.  It was noted 
that he had undergone a decompressive laminectomy in November 
1986.  At that time, he had had a 5 to 6 year history of back 
pain with a suggestion of lower extremity weakness.  He was 
thought to have L5 motor radiculopathy.  A myelogram 
conducted in 1986 had shown lumbar stenosis of the lower L3 
with L3-4 greater than L4-5, a prominent disc bulge at L3-4 
and a mild disc bulge at L4-5.  A laminectomy of the L3-5 
levels was performed.  No complications following this 
surgery were noted.  He was discharged seven days after the 
operation with restoration of the mode and sensory functions 
of both lower extremities.  The operative note contained no 
indication that any diskectomies had been done, even though 
the veteran had claimed that discs were removed.  According 
to the examining physician, there was also nothing in the 
chart to indicate that any nerves had been severed.

On physical examination, there was decreased pinprick 
primarily in the L5 derma tunnel on the right.  The examiner 
was unable to say whether the 1986 surgery had caused the 
veteran's radiculopathy; it was noted that he had had 
objective motor weakness and radicular symptoms prior to the 
surgery.  The examiner stated that  there was no way, 
especially in light of the post-operative note which 
indicated that the veteran was doing fine, to say that his 
problems were related to the surgery.  It was noted that he 
needed to be seen by a neurosurgeon.

In May 2000, the Board again remanded this case.  In essence, 
the Board noted deficiencies in the January 1998 VA 
examination and remanded the case so that those deficiencies 
could be rectified.  The Board requested that the veteran's 
claims folder be reviewed by the January 1998 VA examining 
physician, if available; if not another physician was to 
review the record.  

In September 2000, the veteran's case was reviewed by a 
neurologist.  All the prior treatment records were reviewed 
and commented on.  It was noted that the veteran's complaints 
of right lower extremity weakness and sensory loss were 
successfully treated with epidural injections in May 1986.  
He was then hospitalized in November 1986, at which time he 
underwent a laminectomy (no diskectomies were performed at 
this time).  Following this surgical intervention, the 
veteran had complete restoration of motor and sensory 
functions.  According to the reviewing physician, the 
operative report contains no mention of any nerve being cut.  
The examiner commented that the fact that the veteran had 
full motor and sensory function following the surgery argues 
against the claim that a nerve was severed.  He was again 
admitted in December 1986 for low back pain.  The examiner 
noted that the veteran had stated that he was unable to 
ambulate; however, the staff observed him ambulating at 
night.  It was also noted that he appeared to be comfortable 
when he was unaware he was being observed; however, he 
demonstrated pain behaviors and tearfulness when staff would 
enter the room. commented that it was not felt that this 
nerve was causing his complaints.  

The reviewing physician further observed that during a 
January 1988 hospitalization, scar tissue was removed from 
the site of the prior surgery.  A CT scan obtained during a 
November to December 1988 period of hospitalization did show 
disc bulging at L3-4 and L4-5; there was, however, no 
indication of cord impingement.  Again, it was noted that 
when the veteran did not know he was being observed, he 
exhibited no dysfunction of the right leg or back.

In May 1990, the veteran made his first reference to a 
"severed nerve."  The examiner also noted that this record 
contained the first mention of right thigh atrophy and absent 
right knee jerk.  He then underwent an L4-5 diskectomy and 
foraminotomy in June 1990.  The examiner commented that 
January 1994 x-ray noted the interval development of 
spondylolysis at L4 with Grade II anterolisthesis of L4 on 
L5, which showed some instability on flexion and extension 
views.  This was the first time that images had shown 
spondylolysis and anterolisthesis with positive instability.  
A March 1994 MRI confirmed the presence of spondylolisthesis 
at L4-5 and epidural fibrosis.  While the operative report 
was not of record, the veteran underwent a fusion at L4-5 in 
June 1994.  A December 1998 EMG/NCV showed normal right 
peroneal and sural nerve conduction velocities and chronic 
L2-3 radiculopathy.  A February 2000 VA outpatient treatment 
record contained the veteran's complaints of chronic low back 
pain.

The examiner commented that the veteran had had four back 
surgeries over the past 14 years; it was not surprising that 
he was left with chronic pain and disability.  The examiner 
further stated as follows:

However, there is no evidence in the record to 
support patient's claim that the first surgery was 
improperly done, or that a nerve was cut.  Neither 
the discharge summary, nor the operative note 
reflect any accidental nerve lesions.  Furthermore 
patient was documented as having improved sensation 
and lower extremity strength immediately post 
operatively, which one would not expect had there 
been any damage to a nerve root.  By post op day 7 
he was described as having complete restoration of 
motor and sensory function, again contraindicating 
any significant nerve damage from the surgery.  It 
should be recalled that prior to the surgery 
patient had sensory loss demonstrated on the 
anterior and posterior portions of the right thigh, 
medial right calf and the dorsum of the right foot.  
Unfortunately that patient's lower extremity 
strength was not particularly well documented on 
that particular discharge summary but on his prior 
discharge summary a few weeks before the surgery he 
was noted to have 4/5 strength in the lower 
extremities secondary to low back pain.  Therefore 
it can actually be stated that patient improved 
after the surgery.  The fact that patient had to be 
readmitted less than a month later for recurrence 
of his low back pain shows that this improvement 
was only temporary.  The patient's pattern of 
recurrent low back pain followed by surgery, 
followed by transient relief, followed by 
recurrence of low back pain is unfortunately, a 
very common course for failed backs, and cannot be 
blamed on an improperly performed initial surgery.  
[handwritten addendum:  In other words, the 
patient's poor outcome is due to the nature of the 
disease rather than any error in treatment.]  The 
development of right quadriceps atrophy and loss of 
the right knee jerk corresponds with a probable L3 
radiculopathy, and probably connotes the continued 
progression of his lumbar degenerative disease 
despite previous surgical therapies.  Furthermore 
his lumbar spine has continued to deteriorate as 
manifested by the development of spondylolysis and 
instability at the L4-5 level by January of 1994 
requiring the subsequent fusion and 
instrumentation.

Pertinent law and regulations

38 U.S.C. § 1151

38 U.S.C.A. § 1151 and its implementing regulations have 
undergone several changes in the past decade, the most recent 
revision to § 1151 being effective on and after October 1, 
1997.  See Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 
(1996).

As noted in the Introduction, VA's interpretation of 
38 U.S.C. § 351 at the time of the veteran's initial claim in 
1989 required a finding of fault on the part of VA in order 
for benefits to be awarded.  

In Brown v. Gardner, 513 U.S. 115, 115 S.Ct. 552, 130 L.Ed. 
2d 462 (1994), the United States Supreme Court held that VA's 
interpretation of 38 U.S.C.A. § 1151 as encompassing only 
additional disability resulting from VA negligence or from 
accidents during treatment was unduly narrow.  The Supreme 
Court found that the statutory language of 38 U.S.C.A. § 1151 
simply required a causal connection between VA 
hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  
The Supreme Court further found that the then implementing 
regulation, 38 C.F.R. § 3.358(c)(3) (1991), was not 
consistent with the plain language of 38 U.S.C.A. § 1151 with 
respect to the regulation's inclusion of a fault or accident 
requirement.  

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The validity of 
the remainder of 38 C.F.R. § 3.358 was not questioned.  See 
Gardner, 115 S. Ct. 552, 556, n.3 (1994):  "We do not, of 
course, intend to cast any doubt on the regulations insofar 
as they exclude coverage for incidents of a disease's or 
injury's natural progression, occurring after the date of 
treatment....VA's action is not the cause of the disability in 
those situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply required a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which 1151 benefits were authorized under 
the Supreme Court's decision.  The requested opinion was 
received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.  
38 C.F.R. § 3.358(c)(1) provides that "[i]t will be 
necessary to show that additional disability is actually the 
result of such disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith."  Further, 38 C.F.R. § 3.358(b)(2) provides that 
compensation will not be payable for the continuance or 
natural progress of disease or injuries.  38 C.F.R. 
§ 3.358(c)(3) now provides that "[c]ompensation is not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  'Necessary 
consequences' are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered."

Under the revised 38 C.F.R. § 3.358(c)(3) (1996) compensation 
is precluded where disability (1) is not causally related to 
VA hospitalization or medical or surgical treatment, or (2) 
is merely coincidental with the VA hospitalization or medical 
or surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service-connected.

As noted above, effective October 1, 1997, 38 U.S.C.A. § 1151 
was amended by Congress.  See section 422(a) of Pub. L. 104-
204.  The purpose of the amendment is, in effect, to nullify 
certain aspects of the Supreme Court's decision in the 
Gardner case, in particular the Supreme Court's holding that 
no showing of negligence is necessary to recovery under 
38 U.S.C.A. § 1151.  In pertinent part, 38 U.S.C.A. § 1151 is 
amended as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title 
shall be awarded for a qualifying additional disability 
or a qualifying death of a veteran in the same manner as 
if such disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if 
the disability or death was not the result of the 
veteran's willful misconduct and-

(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by 
the Secretary, either by a Department employee or 
in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause 
of the disability or death was-

(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on 
the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable."

In August 1998, 38 C.F.R. § 3.358 and 3.380 were amended in 
light of the congressional action noted above.  The new 
sections, 38 C.F.R. § 3.361, 23.363 (1998), were effective 
from October 1, 1997.  These amendments apply only to claims 
filed on or after the effective date of the statute, October 
1, 1997.

Karnas considerations

The veteran's claim of entitlement to benefits under 
38 U.S.C.A. § 1151 was filed on May 18, 1995.  The Gardner 
decision had been rendered and the provisions of 38 C.F.R. 
§ 3.358 were adopted that eliminated the fault requirement.  
During the pendency of this appeal, as of October 1, 1997, 
the provisions of 38 U.S.C.A. § 1151 were revised to, in 
effect, insert the requirement of a showing of fault or 
negligence on the part of VA in order to be compensated for 
additional disability resulting from VA treatment.

When a law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to 
appellant applies unless Congress provides otherwise or 
permits the Secretary to do otherwise and the Secretary does 
so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The post-Gardner and pre-October 1997 version of 38 U.S.C.A. 
§ 1151 is generally considered to be more favorable to 
appellants, since it has been interpreted as not requiring 
any "fault" by VA for a claimant to recover.  A claimant 
merely must establish that additional disability resulted 
from VA medical treatment, excepting those circumstances 
described in 38 C.F.R. § 3.358 [that is, even if additional 
disability has been demonstrated, in order for VA benefits to 
be warranted such additional disability may not be merely 
coincidental with VA hospitalization or medical or surgical 
treatment, the continuance or natural progress of diseases or 
injuries for which VA hospitalization or medical or surgical 
treatment  was authorized or the certain or near-certain 
result of the VA hospitalization or medical or surgical 
treatment].

Accordingly, the Board will apply the post-Gardner and pre 
October 1, 1997 version of 38 U.S.C.A. § 1151, as interpreted 
by the Supreme Court in Gardner, in this case.

Analysis

Initial matter - the VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 to 5107. (West Supp. 2001)].  
The VCAA, which was enacted in November 2000, eliminated the 
statutory and judicial doctrine which required that claims be 
well grounded.  The VCAA simultaneously redefined the 
obligations of VA with respect to its duty to assist 
claimants in the development of their claims, thus 
superceding the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) [withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000)], which had held that 
VA could not assist in the development of a claim that is not 
well grounded. 

The VCAA also includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its duty 
to assist a claimant in the development of the claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways:  standard of review, notice and duty to 
assist.  The Board will now address these concepts within the 
context of the circumstances presented in this case.  

(i.)  Standard of review

As discussed above, the concept of a (not) well grounded 
claim has been eliminated.  The current standard of review 
for all claims is as follows.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West Supp. 
2001); 38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  
 
The Board will apply this standard in its discussion of the 
merits of the veteran's claims below.

The Board observes that the RO referred to the veteran's 
claim as being "well grounded" as recently as the July 2001 
supplemental statement of the case.  Although this reference 
is erroneous in light of the November 2000 enactment of the 
VCAA, such error is harmless.  The RO in fact properly 
developed all aspects of the veteran's claim, based on 
instructions from the Board in its two remands.  The RO 
appears to have adjudicated the veteran's claim applying the 
correct standards.  The Board sees no benefit in returning 
this case to the RO for further adjudication under the 
circumstances here presented.  The Board notes, as has the 
veteran's representative, that there has been significant 
delay in the adjudication of this claim as it is.

(ii.)  Notification

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant. 

By virtue of the March 1996 Statement of the Case (SOC) and 
the January 1997, November 1998, March 2001 and July 2001 
Supplemental Statements of the Case (SSOC), the veteran and 
his representative were provided notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claim on appeal.  The SOC and SSOCs also notified the 
veteran of the pertinent law and regulations, as well as his 
due process rights.  In particular, the March 2001 
Supplemental Statement of the Case provided the veteran with 
a summary of the relative responsibilities of claimants and 
VA with respect to development of the record. 

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim, to include the appearance at a personal hearing at 
the RO in August 1996 and submission of various statements in 
support of this claim.

(iii.)  Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  
  
In this case, as indicated in the factual background section 
above, the veteran has been accorded several VA examinations 
(in June 1989, October 1990, June 1995, January 1998 and 
September 2000).  There are also of record various outpatient 
treatment records, as well as numerous hospitalization 
reports.  There is no indication that there is any relevant 
evidence which currently exists and which has not been 
obtained.

As noted above, this case has been remanded by the Board on 
two occasions in the past.  The Board is of course aware of 
the contention of the veteran's representative in March 2002 
that this case be remanded again (notwithstanding 
simultaneous comments about "significant delay" in the 
resolution of this appeal).  

It has been argued on behalf of the veteran by his 
representative that the instructions of the May 2000 remand 
had not been complied with because the examination conducted 
in September 2000 had not been conducted by the same examiner 
who had examined the veteran in 1998.  The veteran's 
representative pointed out that the 1998 examiner physician 
was still practicing medicine, although it was conceded that 
he was no longer a VA employee.  The Board has reviewed the 
record and has determined that the fact that the physician 
who examined the veteran is no longer a VA employee has 
rendered him unavailable.  In the estimation of the Board, 
the RO is not required to pursue a physician who has left the 
VA medical system.  As noted above, the Board provided for 
such contingency by specifically allowing for review of the 
file by another physician.  This was, in fact, what was done 
in this case.  The RO appropriately referred this case to a 
VA neurologist so that the records could be reviewed and the 
requested opinion rendered.  This does the veteran no harm; 
indeed, it gives him the opportunity of having his case 
reviewed by another physician.   

The representative has also claimed that that the September 
2000 records review was not conducted by a neurologist, but 
by a neurology resident.  The veteran's representative 
submitted an excerpt from the Directory of Physicians in the 
United  States, published by the American Medical 
Association.  The September 2000 reviewing physician's 
specialty is specifically noted therein to be "N" for 
"neurology".  There is thus no question that, based on 
material submitted by the veteran's own representative, that 
the records review was conducted by a specialist in 
neurology.  The Board disagrees with the unsupported 
conclusion of the veteran's representative that a neurology 
resident is not a specialist in neurology.  By definition, a 
neurology resident specializes in neurology.  The Board finds 
the argument of the veteran's representative to be lacking in 
merit. 

The veteran's representative further requested that this case 
be referred to an independent medical expert (IME) pursuant 
to the provisions of 38 U.S.C. § 7109.  The necessity of 
obtaining such an opinion is left to the discretion of the 
Board.  See Bielby v. Brown, 7 Vet. App. 260, 269 (1994).  

Pursuant to 38 U.S.C.A. § 7109(a) (West 1991) and 38 C.F.R. § 
20.901(d) (2001), the Board has the discretion to seek the 
opinion of an IME when, in its judgment, the situation 
warrants it due to the medical complexity or controversy 
involved in an appeal.  

The veteran's representative contends that a determination as 
to whether the veteran's currently claimed  disability is a 
result of the natural progression of his back disability or 
due to VA medical procedures is a matter of medical 
complexity.  No basis has been stated for that conclusion.  
There are of record medical opinions which address the matter 
of the relationship between the veteran's current disability 
and VA medical treatment.  The Board believes that this case 
may be resolved in an informed manner with the evidence 
currently of record, without the necessity of obtaining an 
IME opinion. 

The representative additionally contends that alleged failure 
on the part of the RO "properly develop the evidence and 
failure to comply with BVA's orders caused significant delay 
and the controversy that has arisen impugns the image of the 
Department."  The representative suggests that an IME opinion 
may serve to "rehabilitate" such purported besmirching of 
VA's image.  

Even accepting at face value the representative's contention 
for the sake of argument, it provides no basis for 
consideration of an IME opinion.  The only portion of the 
argument which could conceivably provide a basis for 
consideration of an IME opinion, the reference to alleged 
"controversy", on closer examination does not involve 
"medical . . . controversy" as is required under 38 U.S.C. 
§ 7109.  Rather, to the extent that any "controversy" may be 
said to exist, it is a legal controversy conjured by the 
veteran's representative involving alleged failure on the 
part of the RO to assist the veteran in the development of 
his claim with resulting alleged damage to VA's "image", not 
a medical controversy which could be resolved by an IME 
opinion.  There is no medical controversy here -- as reported 
above and as discussed below, the medical evidence uniformly 
indicates that there was no additional disability due to VA 
medical treatment.  The Board accordingly rejects the 
suggestion of the veteran's representative as to the need for 
an IME opinion.    
 
In sum, the veteran has received appropriate notice and the 
facts relevant to the veteran's claim have been properly 
developed.  There is no further action which should be 
undertaken to comply with the provisions of the VCAA.

Discussion

As indicated above, the critical inquiry under post-Gardner 
interpretation of 38 U.S.C.A. § 1151 is whether additional 
disability resulted from VA medical treatment, in this case, 
the surgery performed in November 1986 or subsequent medical 
treatment.  

The veteran contends that a nerve was severed during the 
November 1986 surgery.  His representative appears to espouse 
a completely different theory.  The representative admits 
that "he did not cut a nerve" [March 2002 informal brief, 
page 2], but instead contends that the November 1986 surgery 
resulted in the creation of fibrotic tissue which 
subsequently compressed the nerve root and caused additional 
disability.  The representative further contends that 
February 1988 surgery cut a pinhole in the dura, although he 
conceded that this was repaired. 

There is no question that the veteran had significant 
disability attributable to his lumbar spine disorder going 
into the surgery.  Indeed, such disability was the reason for 
the surgery.  The objective evidence of record indicated that 
the veteran was suffering from sensory loss on the anterior 
and posterior aspects of the right thigh, medial calf and 
dorsum of the right foot at the time that he was hospitalized 
in November 1986.  He then underwent a laminectomy to treat 
these complaints.  

While the veteran has alleged that a nerve was cut during 
this surgery, the evidence of record simply does not support 
this allegation.  The operative report makes no mention of 
severing any nerves; in fact, it was noted that there were no 
surgical complications.  Moreover, as noted in subsequent 
examiners' medical opinions, the fact that his condition had 
improved by his discharge (that is, he had complete 
restoration of motor and sensory functions by his release) 
argues against a finding that any nerve damage was caused by 
the surgery.  It is true that this improvement was only 
temporary [he was hospitalized less than a month later for 
complaints of low back pain and right leg weakness, and 
subsequent treatment records address the continuing 
deterioration of his back disorder].  However, this does not 
establish that the November 1986 surgical treatment was 
responsible for his continuing complaints.  

Significantly, the September 2000 medical opinion clearly 
noted that his pattern of back pain, followed by surgery, 
followed by transient relief, followed by a recurrence of 
back pain, is a common pattern for failed backs.  It was 
opined that the veteran's poor outcome was due to the natural 
progress of his back disease and was not related to his 
treatment.  Such additional disability cannot, of course, be 
compensated under 38 U.S.C. § 1151.   See Gardner, 115 S. Ct. 
552, 556, n.3 (1994):  "We do not, of course, intend to cast 
any doubt on the regulations insofar as they exclude coverage 
for incidents of a disease's or injury's natural progression, 
occurring after the date of treatment....VA's action is not the 
cause of the disability in those situations."

The Board additionally observes in passing that failed 
surgery, although unfortunate, in and of itself may not be 
basis for compensation under § 1151.  Under the law, only if 
there exists additional disability due to such surgery may 
benefits be considered.


The veteran's representative has also argued that the 
November 1988 VA surgery caused creation of fibrotic tissue 
which compressed the L4 nerve root.  The representative also 
stated that there had been a pinhole cut in the dura during 
the February 1988 surgery and that this may have been 
responsible for the veteran's worsening condition.  However, 
there is no indication in the objective record that any such 
fibrotic tissue and/or pinhole cut caused his back disorder 
and related lower extremity complaints to worsen.  The 
September 2000 opinion makes no mention of such fibrotic 
tissue and/or repaired pinhole cut playing any causal role in 
the deterioration of the veteran's back condition.  Indeed, 
the opinion pointed out that scar tissue was removed from the 
site of the November 1986 surgery in 1988.  Thus, while the 
veteran's back condition may have worsened over time, the 
medical opinion evidence makes it clear that this is the 
result of the natural progression of his degenerative back 
disease which led to the surgery in the first place.  
Therefore, pursuant to 38 C.F.R. § 3.358(c)(3) (1996) 
compensation is precluded since the disability is the 
continuance or natural progression of the disease for which 
the VA surgical treatment in November 1986 was authorized.

The veteran and his representative have thus expressed 
opinions that his condition was worsened by the November 1986 
surgery and/or the February 1988 procedure.  However, as 
laypersons without medical training, they are not competent 
to render an opinion as to medical diagnosis or causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
veteran has been accorded ample opportunity to submit 
competent medical evidence in support of his claim; he did 
not avail himself of that opportunity.

With respect to the veteran's statement that a VA physician 
allegedly admitted that a nerve had been severed during 
surgery, this is far outweighed by competent medical evidence 
which does not indicate that a nerve was severed.  The 
veteran's lay testimony concerning what a health care 
provider purportedly told him is not competent medical 
evidence. "The connection between what a physician said and 
the layman's account of what the physician purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 74 
(1995).  
In summary, after having reviewed the record in this case, 
and for the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim of entitlement to benefits under 
38 U.S.C.A. § 1151.  Accordingly, the claim of entitlement to 
VA benefits is denied.


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a disability claimed as due to 
surgical treatment performed at a VA medical facility is 
denied.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

